Title: [Diary entry: 21 August 1781]
From: Washington, George
To: 

21st. In the course of this day the whole of the American Troop, all their baggage, artillery & Stores, crossed the river. Nothing remained of ours but some Waggons in the Commissary’s & Qr. Mr. Generals departmt., which were delayed, that no interruption might be given to the passage of the French Army. During the passing of the French Army I mounted 30 flat Boats (able to carry about 40 Men each) upon carriages—as well with a design to deceive the enemy as to our real movement, as to be useful to me in Virginia when I get there. Some of the french Artillery wch. preceeded their Infantry got to the ferry & crossed it also.